IN THE SUPREME COURT OF IOWA
                               No. 10–2080

                           Filed June 8, 2012


NEXTERA ENERGY RESOURCES LLC,

      Appellant,

vs.

IOWA UTILITIES BOARD,

      Appellee,

MIDAMERICAN ENERGY COMPANY and
OFFICE OF CONSUMER ADVOCATE,

      Intervenors-Appellees.


      Appeal from the Iowa District Court for Polk County, Scott D.

Rosenberg, Judge.



      An energy company appeals a district court decision affirming the

Iowa Utility Board’s decision to grant advance ratemaking principles to a

regulated utility. AFFIRMED


      Bret A. Dublinske of Gonzalez Saggio & Harlan LLP, West Des

Moines, Victoria J. Place, Des Moines, and Peter L. Gardon and Bryan K.

Nowicki of Reinhart Boerner Van Deuren S.C., Madison, Wisconsin, for

appellant.



      David J. Lynch and Gary D. Stump, Des Moines, for appellee Iowa

Utilities Board.
                                 2

     Steven L. Nelson of Davis, Brown, Koehn, Shors & Roberts, P.C.,

Des Moines, and Steven R. Weiss and Charles R. Montgomery,

Urbandale, for appellee MidAmerican Energy Company.

     Mark R. Schuling and Ronald C. Polle, Des Moines, for appellee

Office of Consumer Advocate.
                                      3

WIGGINS, Justice.

       NextEra Energy Resources, LLC, appeals the Iowa Utility Board’s

decision to grant advance ratemaking principles to MidAmerican Energy

Company for the Wind VII Iowa Project, a proposed wind generation

facility. NextEra raises issues pertaining to the Board’s interpretation of

Iowa     Code   section   476.53   (2009),   whether   substantial   evidence

supported the Board’s findings, the applicability of section 476.43 to the

ratemaking proceeding, and section 476.53’s constitutionality as applied

to a rate-regulated public utility that may compete in the wholesale

energy market.      After the Board approved MidAmerican’s application,

NextEra sought judicial review of that decision.          The district court

affirmed the Board.

       On appeal, we find (1) the Board properly interpreted and applied

section 476.53, (2) substantial evidence supported the Board’s findings,

(3) section 476.43 is not applicable to this ratemaking proceeding, and

(4) section 476.53 as applied to a rate-regulated public utility that may

compete in the wholesale energy market does not violate the Equal

Protection Clauses of the Iowa or United States Constitutions or the

Commerce Clause of the United States Constitution.          Accordingly, we

affirm the judgment of the district court affirming the judgment of the

Board.

       I. Background Facts and Proceedings.

       On March 25, 2009, MidAmerican filed an application with the

Board for advance ratemaking principles for Wind VII, a project involving

the generation of up to 1001 megawatts of wind energy. MidAmerican is

a rate-regulated utility subject to the Board’s regulatory authority

pursuant to chapter 476 of the Iowa Code. MidAmerican is obligated to

serve all retail electric customers in its exclusive service territory and
                                        4

sells excess power in the wholesale market subject to the Board’s

regulations. Prior to its application for ratemaking principles for Wind

VII, MidAmerican sought and received ratemaking principles for six wind

generation projects ranging from 50 to 540 megawatts.

        Before filing its application, MidAmerican entered into a stipulation

and agreement with the Office of Consumer Advocate. The agreement,

which     accompanied     MidAmerican’s     application,   addressed    twelve

ratemaking principles.      It also stipulated MidAmerican had met the

conditions precedent for receiving ratemaking principles.

        MidAmerican stated numerous reasons for pursuing Wind VII. In

particular, MidAmerican stated the following reasons underlie its

decision to expand its wind power generating capacity: (1) the State’s

encouragement of the generation of renewable energy; (2) positive

experiences with its own existing wind projects; (3) timing and economics

that are advantageous for MidAmerican’s customers; (4) soft market

conditions, which allow MidAmerican to obtain reasonably priced

turbines; (5) a projection that Wind VII will essentially pay for itself over

its twenty-year depreciable life, mitigating the need to increase rates in

the future; (6) an increased likelihood that Congress will enact carbon

legislation,    making   wind   power   more   valuable    to   MidAmerican’s

customers; and (7) its desire to further increase fuel diversity.

        On April 17, NextEra filed a petition to intervene and objected to

the stipulation and agreement, arguing the Board should not award

advance ratemaking principles to MidAmerican for Wind VII. 1 NextEra is

an independent wholesale energy producer that sells electricity in the

wholesale market. It is North America’s largest producer of wind energy

        1IberdrolaRenewables, Inc., and Interstate Power and Light Company also
intervened; however, neither sought judicial review of the Board’s decision.
                                    5

and, in August 2009, owned sixty-five wind facilities in the United States

and Canada, including facilities in Iowa. Because it is an independent

energy producer, chapter 476 does not apply to NextEra, the Board does

not regulate NextEra, and NextEra does not have an obligation to serve

retail customers.

      NextEra believes that MidAmerican is pursuing Wind VII solely as

a vehicle to increase MidAmerican’s presence in the wholesale energy

market and that the awarding of ratemaking principles would give

MidAmerican a competitive advantage in the wholesale market. NextEra

believes the award of ratemaking principles for Wind VII would impose

risks on MidAmerican’s ratepayers that should instead be borne by its

shareholders.   Further, NextEra would like to sell renewable energy to

MidAmerican, either through a purchase power agreement or by

developing and selling a wind farm to MidAmerican.

      The Board granted advance ratemaking principles for Wind VII to

MidAmerican.    NextEra timely filed a petition for judicial review.   The

district court affirmed the Board’s decision. NextEra appeals. Additional

background facts and proceedings will be set out below as they relate to

each issue.

      II. Issues.

      NextEra presents the following issues for review: (1) whether the

Board incorrectly applied the “need” requirement of section 476.53;

(2) whether the Board failed to require MidAmerican to compare Wind VII

with other feasible alternatives as required by section 476.53(4)(c)(2);

(3) whether the Board’s decision to grant advance ratemaking principles

to NextEra was supported by substantial evidence; (4) whether the Board

erred in determining section 476.43 did not apply to MidAmerican’s

application for advance ratemaking principles for Wind VII; (5) whether
                                     6

section 476.53, as applied to a rate-regulated utility that may compete in

the wholesale energy market, violates the equal protection guarantees of

the United States or Iowa Constitutions; and (6) whether section 476.53,

as applied to a rate-regulated utility that may compete in the wholesale

energy market, violates the Commerce Clause of the United States

Constitution.

     III. Interpretation of the “Need” Requirement of Section
476.53.

      When a rate-regulated public utility files an application to

construct a wind energy generating facility, Iowa Code section 476.53

requires the Board to specify in advance the ratemaking principles that

will apply when the costs of the facility are included in regulated electric

rates. Iowa Code § 476.53(4)(a)(1). Before the Board may determine the

applicable ratemaking principles, section 476.53(4) requires the Board to

find that “[t]he rate-regulated public utility has demonstrated to the
board that the public utility has considered other sources for long-term

electric supply and that the facility . . . is reasonable when compared to

other feasible alternative sources of supply.”       Id. § 476.53(4)(c)(2).

Section 476.53(4) then contemplates that the utility may satisfy this

requirement “through a competitive bidding process, under rules adopted

by the board, which demonstrate the facility . . . is a reasonable

alternative to meet its electric supply needs.”   Id. NextEra argues the

Board incorrectly applied this “need” requirement.

      A.   Scope of Review.       Iowa Code section 17A.19(10) governs

judicial review of administrative agency decisions.      Auen v. Alcoholic

Beverages Div., 679 N.W.2d 586, 589 (Iowa 2004). To decide this issue

we must interpret section 476.53. To determine the applicable standard

of review of an agency’s interpretation of a statute, we must determine
                                      7

whether the legislature clearly vested the agency with the authority to

interpret the statute at issue. Doe v. Iowa Dep’t of Human Servs., 786
N.W.2d 853, 857 (Iowa 2010). If the legislature clearly vested the agency

with the authority to interpret specific terms of a statute, then we defer

to the agency’s interpretation of the statute and may only reverse if the

interpretation is “irrational, illogical, or wholly unjustifiable.” Id.; accord

Renda v. Iowa Civil Rights Comm’n, 784 N.W.2d 8, 10 (Iowa 2010); see

also Iowa Code § 17A.19(10)(l). If, however, the legislature did not clearly

vest the agency with the authority to interpret the statute, then our

review is for correction of errors at law. Doe, 786 N.W.2d at 857; see also

Iowa Code § 17A.19(10)(c).

      When making this determination, we look carefully “at the specific

language the agency has interpreted as well as the specific duties and

authority given to the agency with respect to enforcing particular

statutes.”   Renda, 784 N.W.2d at 13.       Although “[t]he legislature may

explicitly vest the authority to interpret an entire statutory scheme with

an agency[,] . . . the fact that an agency has been granted rule making

authority does not ‘give[] an agency the authority to interpret all

statutory language.’ ” Evercom Sys., Inc. v. Iowa Utils. Bd., 805 N.W.2d
758, 762 (Iowa 2011) (quoting Renda, 784 N.W.2d at 13). Furthermore,

“broad articulations of an agency’s authority, or lack of authority, should

be avoided in the absence of an express grant of broad interpretive

authority.” Renda, 784 N.W.2d at 14.

      Certain guidelines have emerged to help us determine whether the

legislature clearly vested interpretative authority in the agency, two of

which are relevant here. Id. First, “when the statutory provision being

interpreted is a substantive term within the special expertise of the

agency, . . . the agency has been vested with the authority to interpret
                                     8

the provisions.” Id. Second, “[w]hen a term has an independent legal

definition that is not uniquely within the subject matter expertise of the

agency, we generally conclude the agency has not been vested with

interpretative authority.”   Id.   In sum, in order for us to find the

legislature clearly vested the Board with authority to interpret section

476.53, we

      must have a firm conviction from reviewing the precise
      language of the statute, its context, the purpose of the
      statute, and the practical considerations involved, that the
      legislature actually intended (or would have intended had it
      thought about the question) to delegate to the agency
      interpretive power with the binding force of law over the
      elaboration of the provision in question.

Doe, 786 N.W.2d at 857 (citation and internal quotation marks omitted).

      Accordingly, we must determine whether the general assembly

explicitly vested the Board with the authority to interpret specific terms

in chapter 476. In the first section of chapter 476, the general assembly

granted the Board authority to “regulate the rates and services of public

utilities to the extent and in the manner hereinafter provided.”        Iowa

Code § 476.1.     The general assembly also granted the Board broad

general powers to carry out the purposes of chapter 476. Id. § 476.2(1).

Section 476.2(1) states:

      The board shall have broad general powers to effect the
      purposes of this chapter notwithstanding the fact that
      certain specific powers are hereinafter set forth. The board
      shall have authority to issue subpoenas and to pay the same
      fees and mileage as are payable to witnesses in the courts of
      record of general jurisdiction and shall establish all needful,
      just and reasonable rules, not inconsistent with law, to
      govern the exercise of its powers and duties, the practice and
      procedure before it, and to govern the form, contents and
      filing of reports, documents and other papers provided for in
      this chapter or in the board’s rules. In the establishment,
      amendment, alteration or repeal of any of such rules, the
      board shall be subject to the provisions of chapter 17A.
                                     9

Id.    However, simply because the general assembly granted the Board

broad general powers to carry out the purposes of chapter 476 and

granted it rulemaking authority does not necessarily indicate the

legislature clearly vested authority in the Board to interpret all of chapter

476.

        In granting the Board rulemaking authority, the general assembly

used the following language: “The Board . . . shall establish all needful,

just and reasonable rules . . . to govern the exercise of its powers and

duties.” Id. § 476.2(1). While “govern” means, “to exercise arbitrarily or

by established rules continuous sovereign authority over,” it also means

“to rule without sovereign power.”       Webster’s Third New International

Dictionary 982 (unabr. ed. 2002). This second definition is synonymous

with implementing or administering.        See id.   “Exercise” means “the

discharge of an official function or professional occupation.” Id. at 795.

        From these definitions, we can draw two possible conclusions. The

general assembly may have intended that the Board exercise sovereign

authority in discharging its official function of effecting the purposes of

chapter 476.    However, the general assembly may also have intended

that the Board merely implement or administer the laws contained in

chapter 476 without sovereign authority.         Furthermore, the general

assembly expressly subjected the Board to chapter 17A, the Iowa

Administrative Procedure Act, which specifically provides for “legislative

oversight of powers and duties delegated to administrative agencies.”

Iowa Code § 17A.1(3). Therefore, because of the ambiguous definition of

“govern” and the express reference to chapter 17A, we conclude under

Renda that the general assembly did not delegate to the Board

interpretive power with the binding force of law.      Accordingly, we will
                                           10

examine       the   Board’s    interpretation      of   section    476.53(4)(c)(2)   for

correction of errors at law. Id. § 17A.19(10)(c).

         B.   Interpretation of Section 476.53.                   NextEra claims the

“electric supply needs” language in section 476.53(4)(c)(2) requires the

Board to determine Iowa ratepayers need the electrical supply the

proposed project will generate before it can grant an order specifying

advance ratemaking principles.             After conceding MidAmerican did not

have an immediate need for additional wind energy capacity, the Board

interpreted section 476.53(4)(c)(2)’s “need” requirement to be broader

than alleged by NextEra. The Board concluded the “need” requirement

not only includes present capacity, but that it also includes needs based

on compliance with present and future environmental regulations, fuel

diversity, the supply of less expensive energy to its consumers, and the

promotion of economic development and Iowa’s energy policy. The Board

stated    consideration       of   these   needs    demonstrated       MidAmerican’s

compliance with its statutory obligation to plan prudently to provide

reasonable and adequate service to its retail customers at just and

reasonable rates.

      In 2009, section 476.53 provided in relevant part:

          1. It is the intent of the general assembly to attract the
      development of electric power generating and transmission
      facilities within the state in sufficient quantity to ensure
      reliable electric service to Iowa consumers and provide
      economic benefits to the state.

         2. The general assembly’s intent with regard to the
      development of electric power generating and transmission
      facilities, as provided in subsection 1, shall be implemented
      in a manner that is cost-effective and compatible with the
      environmental policies of the state, as expressed in Title XI.

Id. § 476.53(1)–(2).
                                       11

      While this case was on judicial review, the general assembly

passed a bill amending subsections (1) and (2) of section 476.53, which

the governor subsequently signed into law. 2010 Iowa Acts ch. 1176 § 2

(codified at Iowa Code § 476.53(1)–(2) (2011)).        The general assembly

added the following intent language to subsection (1):           “It is also the

intent of the general assembly to encourage rate-regulated public utilities

to   consider   altering   existing   electric   generating   facilities,   where

reasonable, to manage carbon emission intensity in order to facilitate the

transition to a carbon-constrained environment.” Id.

      Further, the general assembly amended subsection (2) by adding

the following language:

          b. The general assembly’s intent with regard to the
      reliability of electric service to Iowa consumers, as provided
      in subsection 1, shall be implemented by considering the
      diversity of the types of fuel used to generate electricity, the
      availability and reliability of fuel supplies, and the impact of
      the volatility of fuel costs.

Id. The bill also deleted outdated provisions in section 476.53 regarding

a cogeneration pilot program that the general assembly repealed in 2007

and amended the statute to apply to significant alterations of existing

generating facilities. Id. The general assembly thought this bill was of

such importance that it amended the bill to take immediate effect upon

enactment. Id. § 3.

      In interpreting section 476.53, we attempt to determine the general

assembly’s intent. See State v. McCoy, 618 N.W.2d 324, 325 (Iowa 2000).

We “may not extend, enlarge or otherwise change the meaning of a

statute” under the guise of construction.         Auen, 679 N.W.2d at 590.

Additionally, when the legislative history discloses that the general

assembly may have amended a statute simply to remove doubt from a
                                      12

previous statute, we are required to give effect to that purpose. Barnett v.

Durant Cmty. Sch. Dist., 249 N.W.2d 626, 629 (Iowa 1977). The rule for

determining whether a legislative change in a statute modifies or clarifies

the original statute is as follows:

      Where the original law was subject to very serious doubt, by
      permitting subsequent amendments to control the former
      meaning a great deal of uncertainty in the law is removed.
      And the legislature is probably in the best position to
      ascertain the most desirable construction. In addition it is
      just as probable that the legislature intended to clear up
      uncertainties, as it did to change existing law where the
      former law is changed in only minor details. Thus it has
      been asserted that “one well recognized indication of
      legislative intent to clarify, rather than change, existing law
      is doubt or ambiguity surrounding a statute.” The New York
      court has established the following test: “The force which
      should be given to subsequent, as affecting prior legislation,
      depends largely upon the circumstances under which it
      takes place. If it follows immediately and after controversies
      upon the use of doubtful phraseology therein have arisen as
      to the true construction of the prior law it is entitled to great
      weight . . . . If it takes place after a considerable lapse of
      time and the intervention of other sessions of the legislature,
      a radical change of phraseology would indicate an intention
      to supply some provisions not embraced in the former
      statute.”

Orr v. Lewis Cent. Sch. Dist., 298 N.W.2d 256, 260 (Iowa 1980) (citation
and internal quotation marks omitted).

      Applying these principles, we find the general assembly did not

intend the “need” requirement of section 476.53 to only include present

capacity, but rather the general assembly also intended it to include

needs based on other considerations such as fuel diversity, the supply of

less expensive energy to consumers, and compliance with future

environmental regulations requiring clean energy.           We reach this

conclusion for a number of reasons.
                                    13

      First, prior to the 2010 amendments, the statute stated it was the

general assembly’s intent that the statute be compatible with the

environmental policies of the state, as expressed in Title XI of the Code,

of which section 476.53 is a part.     See Iowa Code § 476.53(2) (2009).

Title XI deals with a myriad of environmental issues, including energy

independence initiatives, such as those that reduce greenhouse gas

emissions and carbon sequestration.         See, e.g., id. § 469.9(4)(b)(3).

Compliance with environmental regulations, present or future, requiring

clean energy, diversifying fuel sources, and accounting for the impact of

the volatility of fuel prices are the types of issues that would be

consistent with Title XI. They are also consistent with a legislative intent

that utilities plan prudently to provide reasonable and adequate service

to retail customers at just and reasonable rates.

      Second, when the general assembly amended the statute by adding

the intent language in subsections (1) and (2), it did not make any

substantive changes to the statute indicative of a legislative intent to

change the statute’s underlying goals or reasons. In subsection (2), the

general assembly left intact the language indicating its intent that

section 476.53 be compatible with Title XI and added the language

requiring the consideration of “the diversity of the types of fuel used to

generate electricity, the availability and reliability of fuel supplies, and

the impact of the volatility of fuel costs.” See id. § 476.53(2)(b) (2011).

Moreover, while subsection (1) of the previous version indicated

legislative intent to encourage the development of electric generating

facilities to provide reliable service to consumers, the general assembly

amended subsection (1) by simply adding language indicating its intent

to encourage utilities to adapt their facilities for a carbon-constrained

environment. Compare id. § 476.53(1) (2009), with id. § 476.53(1) (2011).
                                     14

The amendment to the statute to permit its application to significant

alterations of existing facilities furthers this intent.     Therefore, the

general assembly’s inclusion of additional intent language in the statute,

without making changes other than deleting outdated provisions, leads

us to conclude the additional intent language clarified the original intent

rather than adding a new intent.

      Finally, at the time the general assembly added the intent

language, the issue of whether the Board could consider these factors

was being litigated in the courts. The timing of the amendment confirms

that the general assembly was trying to clarify the law in this area. See

Barnett, 249 N.W.2d at 629–30.

      Therefore, we conclude the Board correctly construed section

476.53 to allow it to consider compliance with future environmental

regulations, fuel diversity, the volatility of fuel prices, and the supply of

less expensive energy to consumers.

     IV. Interpretation      of   Other   Feasible    Alternatives    Under
476.53(4)(c)(2).

      Section 476.53(4)(c)(2) requires the Board to find that “the rate-

regulated public utility has demonstrated to the board that [it] has

considered other sources for long-term electric supply” and that its

proposed facility “is reasonable when compared to other feasible

alternative sources of supply.”      Iowa Code § 476.53(4)(c)(2) (2009)

(emphasis added).

      A. Scope of Review. The resolution of this issue also involves the

Board’s interpretation of section 476.53(4)(c)(2).     Accordingly, we will

review the Board’s interpretation of “other feasible alternative sources of

supply” under 476.53(4)(c)(2) for correction of errors at law pursuant to

section 17A.19(10)(c).
                                        15

      B. Analysis. NextEra sets forth two reasons for its contention the

Board failed to require MidAmerican to compare Wind VII with “other

feasible alternatives.”   First, it argues that “other feasible alternatives”

necessarily requires comparison to other generating facilities using the

same power source, which in this case is wind. Second, it argues the

Board improperly permitted MidAmerican to attempt to perform a

postapplication comparison with a wind alternative during the Wind VII

proceeding,    instead    of   a   preapplication   comparison.    It   argues

MidAmerican did not engage in commercial negotiations, but instead

compared Wind VII with a sample NextEra purchase power agreement

obtained through discovery. NextEra argues the Board’s misapplication

of the comparison requirement opens the door for utilities to avoid

competition, which denies their customers the benefits that competition

brings in contravention of Iowa public policy.

      When the general assembly fails to provide a statutory definition or

a word does not have an established meaning in law, we give the words

their ordinary and common meaning by considering the context in which

the general assembly used them. State v. Stone, 764 N.W.2d 545, 549

(Iowa 2009). “Considered” is the past tense of “consider,” which means

“to reflect on: think about with a degree of caution.” Webster’s Third New

International Dictionary 483.        “Other” is defined as “being the ones

distinct from the one or those first mentioned or understood,” i.e., an

alternative.   Id. at 1598.    “Compared” is the past tense of “compare,”

which means “to examine the character or qualities of (as two or more

. . . things) esp. for the purpose of discovering resemblances or

differences.” Id. at 462. “Feasible” means “capable of being . . . utilized

. . . successfully.” Id. at 831. Finally, “alternatives” is the plural form of
                                       16

“alternative,” which means “offering a choice of two or more things

wherein if one thing is chosen the other is rejected.” Id. at 63.

      Taking these definitions together with the language of section

476.53(4)(c)(2), we conclude this section requires a utility to do no more

than demonstrate its proposed facility is reasonable in light of the fact

the utility cautiously thought about the character or qualities of

alternative sources for long-term electric supply it could successfully

utilize. The statute does not require the utility to compare the facility

only to alternatives of the same generation source.

      In addition, the intent of this Code section refers to, “electric power

generating and transmission facilities.”           Iowa Code § 476.53(1).

Therefore, this section of the Code is not limited solely to wind energy or

other sources of renewable energy. Finally, the primary goals of section

476.53 are to “ensure reliable electric service to Iowa consumers and

provide economic benefits to the state.” Id. There are sources of long-

term electric supply besides wind that meet these goals. In addition to

conventional generation sources, such as fossil fuels, Iowa law recognizes

renewable generation sources other than wind, including solar, biomass,

and hydroelectric energies. See id. § 476.42(1)(a), (4) (defining “alternate

energy production facility” and “small hydro facility”).

      Based on this analysis, the general assembly did not intend “other

feasible alternatives” to include only alternatives of the same generation

type. To achieve the general assembly’s goals and considering the plain

language   of   the   statute,   the   only   practical   reading   of   section

476.53(4)(c)(2) is that it permits comparison with alternatives of different

generation types.      Therefore, the Board did not err in allowing

MidAmerican to compare Wind VII to alternatives other than wind

energy.
                                             17

        NextEra’s second contention is the Board permitted MidAmerican

to perform a postapplication comparison with a wind alternative during

the Wind VII proceeding and the statute requires MidAmerican to

perform      this   comparison       prior   to    submitting    its   application   for

ratemaking      principles.         However,      the   plain   language   of   section

476.53(4)(c)(2) does not require the utility to demonstrate it has

performed the comparison prior to filing its application. Similarly, the

section does not require a utility to compare its proposed facility with

other     proposed    facilities.      The     only     requirement    under    section

476.53(4)(c)(2) is that the utility compares its proposed facility to other

feasible supply sources prior to receiving ratemaking principles.

        Accordingly, the Board properly interpreted the other feasible

alternatives language contained in section 476.53(4)(c)(2).

        V. Substantial Evidence Claims.

        The next issue we must consider is whether substantial evidence

supported the Board’s findings that MidAmerican met the “need”

requirement and considered other feasible alternatives of section

476.53(4)(c)(2).

        A.   Scope of Review. We must “reverse, modify, or grant other

appropriate relief from agency action” that is “not supported by

substantial evidence in the record . . . when that record is viewed as a

whole.”      Id. § 17A.19(10)(f).      The Iowa Administrative Procedure Act

defines “substantial evidence” as follows:

        [T]he quantity and quality of evidence that would be deemed
        sufficient by a neutral, detached, and reasonable person, to
        establish the fact at issue when the consequences resulting
        from the establishment of that fact are understood to be
        serious and of great importance.
                                     18

Id. § 17A.19(10)(f)(1).   When reviewing a finding of fact for substantial

evidence, we adjudicate the finding “in light of all the relevant evidence in

the record cited by any party that detracts from that finding . . . [or] that

supports it.” Id. § 17A.19(10)(f)(3). “The agency’s decision does not lack

substantial evidence merely because the interpretation of the evidence is

open to a fair difference of opinion.” ABC Disposal Sys., Inc. v. Dep’t of

Natural Res., 681 N.W.2d 596, 603 (Iowa 2004).

      B. The     “Need”     Requirement.        In    determining   whether

MidAmerican satisfied the “need” requirement of section 476.53(4)(c)(2),

the   Board   could consider     compliance    with   future   environmental

regulations requiring clean energy, fuel diversity, and the supply of less

expensive energy to consumers.            The record reveals MidAmerican

demonstrated Wind VII would defer a capacity deficiency from 2019 to

2020. Furthermore, because of the benefits of Wind VII, MidAmerican is

able to project a capacity deficiency of a mere 21 megawatts in 2020.

      Further, the record contains substantial evidence Wind VII would

satisfy a need for an electric supply with lower emissions, especially in

light of potential future carbon legislation; a need for an electric supply

that produces low-cost energy; a need for an electric supply that

enhances fuel diversity; a need for MidAmerican to maintain reasonable

prices for its customers; a need to promote economic development in

Iowa; and a need to promote the use of renewable energy.

      Therefore, substantial evidence supports the Board’s finding of the

“need” requirement under section 476.53(4)(c)(2).

      C. Other Feasible Alternatives.           The record demonstrates

MidAmerican compared wind generation generally to conventional and

renewable generation alternatives prior to submitting its application and,

prior to the Board’s decision, MidAmerican compared Wind VII with
                                        19

NextEra’s purchase power agreement.             MidAmerican’s application for

advance ratemaking principles generally compares wind power to

renewable energy alternatives, including biomass energy, hydroelectric

energy, solar energy, and geothermal energy based on availability,

economic practicality, and maturity.          It also compares wind power to

coal- and gas-fired power plants in terms of cost, cost robustness,

environmental reasonableness, system reliability, economic value to the

local area, political uncertainty, flexibility, and diversity.

      The testimony of MidAmerican’s manager of market assessment

further details MidAmerican’s comparison of Wind VII to conventional

and renewable generation alternatives. The record contains evidence as

to MidAmerican’s six-stage resource planning process, the different

analytical   models    used    during    the    process,   and    other   criteria

MidAmerican uses to further evaluate the attractiveness of other

generation sources.

      Accordingly, the record supports a finding that MidAmerican

compared its proposed facility to other feasible supply sources prior to

receiving ratemaking principles. Thus, substantial evidence supports the

Board’s finding that MidAmerican complied with the requirements of

section 476.53(4)(c)(2) by demonstrating “to the board that the public

utility has considered other sources for long-term electric supply and

that the facility . . . is reasonable when compared to other feasible

alternative sources of supply.”

      VI. Applicability of Iowa Code Section 476.43.

      We must next determine whether the Board erred in determining

section 476.43 did not apply to MidAmerican’s application for advance

ratemaking    principles.      Section       476.43   requires,   under   certain
                                     20

conditions, that electric utilities not discriminate against alternate energy

producers.

      A. Scope of Review.       The resolution of this issue involves the

Board’s interpretation of sections 476.43 and 476.44. Accordingly, we

will review the interpretation of sections 476.43 and 476.44 for

correction of errors at law pursuant to section 17A.19(10)(c).

      B. Analysis.      NextEra argues the Board failed to require

MidAmerican to comply with Iowa Code section 476.43. Section 476.43

provides, in relevant part:

         1. Subject to section 476.44, the board shall require
      electric utilities to do both of the following under terms and
      conditions that the board finds are just and economically
      reasonable for the electric utilities’ customers, are
      nondiscriminatory to alternate energy producers and small
      hydro producers, and will further the policy stated in section
      476.41:

         a. At least one of the following:

        (1) Own alternate energy production facilities or small
      hydro facilities located in this state.

         (2) Enter into long-term contracts to purchase or wheel
      electricity from alternate energy production facilities or small
      hydro facilities located in the utility’s service area.

         b. Provide for the availability of supplemental or backup
      power to alternate energy production facilities or small hydro
      facilities on a nondiscriminatory basis and at just and
      reasonable rates.

Iowa Code § 476.43 (emphasis added). The Board found section 476.43

did not apply to this situation because of an exception contained in

section 476.44.      In particular, the Board relied on the following

exception:

         2. a. An electric utility subject to this division, except a
      utility that elects rate regulation pursuant to section 476.1A,
      shall not be required to own or purchase, at any one time,
                                               21
        more than its share of one hundred five megawatts of power
        from alternative energy production facilities or small hydro
        facilities at the rates established pursuant to section 476.43.

Id. § 476.44(2)(a) (emphasis added).

        The   language         of   sections     476.43    and       476.44     clearly   and

unambiguously provide that a utility that owns or purchases, “at any one

time, more than its share of one hundred five megawatts of power from

alternative energy production facilities” is exempt from the requirements

of section 476.43. The record establishes that even without Wind VII,

MidAmerican owns 1,284.3 megawatts of wind-powered generation and

purchases another 109.1 megawatts of wind power.                            Accordingly, the

Board      correctly     found       that   MidAmerican         is     exempt     from     the

requirements of section 476.43 because it already meets the statutorily

required minimum of 105 megawatts.

        VII. Equal Protection Claim.

        We must next determine whether the Board’s decision to grant

MidAmerican advance ratemaking principles for Wind VII violates the

Equal Protection Clauses of the United States or Iowa Constitutions.

        A. Scope of Review. We can grant relief from agency action if the

action is “[u]nconstitutional on its face or as applied or is based upon a
provision of law that is unconstitutional on its face or as applied.” Id.

§ 17A.19(10)(a). We do not give any deference to the agency with respect

to the constitutionality of a statute or administrative rule because it is

entirely    within      the    province     of   the     judiciary     to    determine     the

constitutionality of legislation enacted by other branches of government.

ABC     Disposal       Sys., 681 N.W.2d       at   605;    see    also    Iowa      Code

§ 17A.19(11)(b). Accordingly, we review constitutional issues in agency

proceedings de novo.                Swanson v. Civil Commitment Unit for Sex

Offenders, 737 N.W.2d 300, 306 (Iowa 2007).
                                    22

      B. Analysis. NextEra contends the Board’s application of section

476.53, as applied to subsidize a wholesale market endeavor, violates the

Equal Protection Clause of the Fourteenth Amendment of the United

States Constitution and the equal protection provision found in article I,

section 6 of the Iowa Constitution.      By its terms, section 476.53 only

applies to rate-regulated utilities. MidAmerican is a rate-regulated public

utility obligated to serve all retail electric customers in its exclusive

service territory. NextEra is an independent wholesale energy producer.

Therefore, NextEra is ineligible for ratemaking principles treatment under

section 476.53 because it is not a rate-regulated public utility.       The

proper determination is broader than that urged by NextEra. The issue

is not whether the Board’s application of section 476.53 to MidAmerican

in this case was unconstitutional, but rather, whether any application of

section 476.53 to a rate-regulated utility that may engage in competition

in the wholesale energy market is unconstitutional because it violates the

constitutional guarantees of equal protection.

      The Equal Protection Clause of the Fourteenth Amendment of the

United States Constitution provides that “[n]o State shall . . . deny to any

person within its jurisdiction the equal protection of the laws.”      U.S.

Const. amend. XIV, § 1.      The Iowa Constitution’s counterpart to the

federal clause provides that “[a]ll laws of a general nature shall have a

uniform operation; the general assembly shall not grant to any citizen, or

class of citizens, privileges or immunities, which, upon the same terms

shall not equally belong to all citizens.”       Iowa Const. art. I, § 6.

Corporations are persons for the purposes of equal protection. See Chi.

& N.W. Ry. v. Fachman, 255 Iowa 989, 995, 125 N.W.2d 210, 213 (1963);

McGuire v. Chi., B. & Q.R. Co., 131 Iowa 340, 350, 108 N.W. 902, 905

(1906); see also Wheeling Steel Corp. v. Glander, 337 U.S. 562, 571–72,
                                      23

69 S. Ct. 1291, 1296, 93 L. Ed. 1544, 1551 (1949) (finding that, where a

state has chosen to domesticate foreign corporations, the adopted

corporations are entitled to equal protection with the state’s own

corporate progeny).

         When a party raises an issue involving parallel provisions of the

State and Federal Constitutions, a number of principles emerge from our

cases.     First, we jealously reserve the right to develop an independent

framework under the Iowa Constitution. Racing Ass’n of Cent. Iowa v.

Fitzgerald (RACI), 675 N.W.2d 1, 5 (Iowa 2004). Second, when a party

does not urge that we adopt a standard under the Iowa Constitution

different from that under the Federal Constitution, we generally proceed

under the standard proposed by the party. See, e.g., id. at 6. Even in

cases where a party has not suggested that our approach under the Iowa

Constitution     should   be   different   from   that   under   the   Federal

Constitution, we reserve the right to apply the standard in a fashion at

variance with federal cases under the Iowa Constitution. See, e.g., State

v. Pals, 805 N.W.2d 767, 771–72 (Iowa 2011); Varnum v. Brien, 763
N.W.2d 862, 896 n.23 (Iowa 2009); RACI, 675 N.W.2d at 6; State v. Cline,

617 N.W.2d 277, 283 (Iowa 2000), overruled in part on other grounds by

State v. Turner, 630 N.W.2d 601, 606 n.2 (Iowa 2001); Bierkamp v.

Rogers, 293 N.W.2d 577, 579 (Iowa 1980). In this case, NextEra has not

urged that we apply equal protection principles under the Iowa

Constitution that depart from established federal principles. Therefore,

we proceed to consider this case under the established federal equal

protection principles, recognizing, however, that we may apply them

differently under the Iowa Constitution.

         Essentially, “[t]he Equal Protection Clause requires that similarly-

situated persons be treated alike.”          Bowers v. Polk Cnty. Bd. of
                                    24

Supervisors, 638 N.W.2d 682, 689 (Iowa 2002).        Therefore, there is a

threshold determination in all equal protection challenges as to whether

persons are similarly situated.    “ ‘If people are not similarly situated,

their dissimilar treatment does not violate equal protection.’ ”         Id.

(quoting In re Morrow, 616 N.W.2d 544, 547 (Iowa 2000)).

      Once it is determined persons are similarly situated, we apply one

of three different levels of scrutiny depending on the type of legislative

classification under attack. Sherman v. Pella Corp., 576 N.W.2d 312, 317

(Iowa 1998). We apply strict scrutiny to “classifications based on race,

alienage, or national origin and those affecting fundamental rights.”

Varnum, 763 N.W.2d at 880.          We apply intermediate scrutiny to

classifications based on gender, illegitimacy, or sexual orientation. Id. at

880, 896.     Finally, we apply a rational basis analysis to all other

classifications. Id. at 879.

      Although the parties disagree as to whether MidAmerican and

NextEra are similarly situated, they correctly agree that the legislative

classification at issue is not one requiring any more than rational basis

scrutiny. Therefore, we will apply a rational basis analysis.

      The rational basis test is a “very deferential standard.” Id. Under

this lowest level of scrutiny, “[t]he plaintiff has the heavy burden of

showing the statute unconstitutional and must negate every reasonable

basis upon which the classification may be sustained.” Bierkamp, 293
N.W.2d at 579–80.        A statute satisfies the requirements of equal

protection as long as
      “there is a plausible policy reason for the classification, the
      legislative facts on which the classification is apparently
      based rationally may have been considered to be true by the
      governmental decisionmaker, and the relationship of the
      classification to its goal is not so attenuated as to render the
      distinction arbitrary or irrational.”
                                    25

Varnum, 763 N.W.2d at 879 (quoting RACI, 675 N.W.2d at 7). We have

stated this test more succinctly as requiring that “ ‘classifications drawn

in a statute are reasonable in light of its purpose.’ ” RACI, 675 N.W.2d at

7 (quoting McLaughlin v. Florida, 379 U.S. 184, 191, 85 S. Ct. 283, 288,

13 L. Ed. 2d 222, 228 (1964)).     “A classification is reasonable if it is

‘based upon some apparent difference in situation or circumstances of

the subjects placed within one class or the other which establishes the

necessity or propriety of distinction between them.’ ”       Morrow, 616
N.W.2d at 548 (quoting State v. Mann, 602 N.W.2d 785, 792 (Iowa 1999)).

Furthermore, “[a] classification ‘does not deny equal protection simply

because in practice it results in some inequality; practical problems of

government permit rough accommodations . . . .’ ” Id.

      The threshold determination is whether MidAmerican and NextEra

are similarly situated. NextEra argues they are similarly situated with

respect to the application of section 476.53 to a wholesale market

venture.     We will assume, without deciding, that NextEra and

MidAmerican are similarly situated because NextEra has failed to prove

that there is not a rational basis between section 476.53 and a legitimate

state interest.

      The Board found that even if NextEra and MidAmerican were

similarly situated, NextEra did not meet its burden of showing that the

statute is unconstitutional by negating every reasonable basis upon

which the classification may be sustained. The Board found:

      the General Assembly determined that there were valid
      reasons for the different treatment, including the General
      Assembly’s conclusion that traditional ratemaking provided
      inadequate incentives for rate-regulated utilities to build new
      generation. Ratemaking principles were limited to rate-
      regulated utilities because those are the only companies
      subject to the Board’s rate jurisdiction and therefore the only
      companies that could be reasonably influenced by the
                                      26
        statute to build generation. Even if the Board wanted to,
        there are no incentives that it could give to NextEra . . . to
        build new generation because the Board has no jurisdiction
        over [its] rates or [return on equity] levels.

        NextEra does not contend these are not legitimate state interests.

Instead, NextEra attacks the Board’s conclusions. It attacks the Board’s

first   conclusion   that   the   legislature   concluded   that   “traditional

ratemaking provided inadequate incentives for rate-regulated utilities to

build new generation” as ignoring NextEra’s argument that Iowa Code

section 476.53 is unconstitutional as applied to subsidize a wholesale
market endeavor.       Second, it attacks the Board’s conclusion that

“[r]atemaking principles were limited to rate-regulated utilities because

those are the only companies subject to the Board’s rate jurisdiction” as

circular reasoning. NextEra essentially seeks to have the court invalidate

section 476.53 as far as it awards ratemaking principles to public

utilities that engage in competition in the wholesale market because

NextEra feels that a public utility exceeds the scope of its role when
selling energy in the wholesale market.

        NextEra’s contentions are misguided.      The primary purpose of a

public electric utility is to furnish electricity to the public. The legislative

intent of section 476.53 is clear that public utilities are to furnish

electricity in an efficient, reliable manner. Iowa Code §§ 476.1, 476.53.

This implies a public utility should strive to decrease the cost at which it

supplies electricity to consumers while at the same time ensuring reliable

service.    To further this goal, section 476.53 allows rate-regulated

utilities to receive advance ratemaking principles. The record establishes

selling energy in the wholesale market allows MidAmerican to reduce

rates at which its retail customers purchase energy. Furthermore, Wind

VII allows MidAmerican to meet the needs of its retail customers, which
                                     27

include maintaining a diverse fuel supply and acting in compliance with

environmental regulations. These considerations aid in keeping the price

of electricity low for MidAmerican’s retail customers.

      As the Office of the Consumer Advocate points out in its brief, the

general assembly was forced to limit its grant of advance ratemaking

principles to rate-regulated utilities because they were the only

companies subject to the State’s ratemaking jurisdiction.          Companies

that did not provide energy to retail consumers in Iowa, like NextEra,

were, and still are, completely beyond the State’s ratemaking influence.

Such a difference is reasonable and consistent with the constitutional

guarantee of equal protection.      The State cannot influence NextEra to

provide electric service to Iowa consumers or economic benefits to the

state. Instead, NextEra is only subject to federal regulation when it sells

energy in the wholesale market.

      Therefore,   applying   the   rational   basis   test   traditionally   or

independently in a more rigorous fashion as we did in RACI, compare

RACI, 675 N.W.2d at 16 (finding a violation of the equal protection clause

of the Iowa Constitution by applying the federal analytical framework),

with Fitzgerald v. Racing Ass’n of Cent. Iowa, 539 U.S. 103, 110, 123
S. Ct. 2156, 2161, 156 L. Ed. 2d 97, 105 (2003) (finding no violation of

the Equal Protection Clause of the Federal Constitution when applying

the traditional federal analytical framework), NextEra has failed to

demonstrate a lack of factual basis for the asserted legitimate purposes.

Thus, the granting of advance ratemaking principles to MidAmerican

does not violate the guarantee of equal protection under the State or

Federal Constitution even if it seeks to compete in the wholesale energy

market.
                                        28

      VIII. Commerce Clause Claim.

      Next, we must decide if the Commerce Clause of the United States

Constitution     prohibits    the    Board   from    granting   MidAmerican’s

application.

      A.   Scope of Review. We review constitutional issues raised in

agency proceedings regarding the Commerce Clause de novo. KFC Corp.

v. Iowa Dep’t of Revenue, 792 N.W.2d 308, 312 (Iowa 2010), cert. denied,

___ U.S. ___, ___, 132 S. Ct. 97, 98, 181 L. Ed. 2d 26, ___ (2011).

      B.   Analysis.    NextEra asserts the Board’s decision violates the

Commerce       Clause   of   the    United States    Constitution   because   it

unlawfully applies section 476.53 as a mechanism that allows ratepayer

subsidization of MidAmerican’s wholesale market endeavors.                The

Commerce Clause grants Congress the power “[t]o regulate Commerce

. . . among the several States.” U.S. Const., art. I, § 8, cl. 3. Although

the Commerce Clause is an affirmative grant of power to Congress, since

the nineteenth century the United States Supreme Court has interpreted

the Clause to have a negative implication.          KFC Corp., 792 N.W.2d at

313. This implication, known as the “negative” or “dormant” Commerce

Clause, “limits the power of the states to erect barriers against interstate

trade.” Iowa Auto. Dealers Ass’n v. Iowa State Appeal Bd., 420 N.W.2d
460, 462 (Iowa 1988).

      We have adopted the two-tiered approach of the United States

Supreme Court to analyze state economic regulation under the

Commerce Clause. Id. The approach is as follows:
      “When a state statute directly regulates or discriminates
      against interstate commerce, or when its effect is to favor in-
      state economic interests over out-of-state interests, we have
      generally struck down the statute without further inquiry.
      When, however, a statute has only indirect effects on
      interstate commerce and regulates evenhandedly, we have
                                    29
      examined whether the State’s interest is legitimate and
      whether the burden on interstate commerce clearly exceeds
      the local benefits.”
Id. (quoting Brown-Forman Distillers Corp. v. N.Y. State Liquor Auth., 476
U.S. 573, 579, 106 S. Ct. 2080, 2084, 90 L. Ed. 2d 552, 559–60 (1986)

(citations omitted)). “Discrimination” in this context means “differential

treatment of in-state and out-of-state economic interests that benefits

the former and burdens the latter.”      Or. Waste Sys., Inc. v. Dep’t of

Environmental Quality, 511 U.S. 93, 99, 114 S. Ct. 1345, 1350, 128
L. Ed. 2d 13, 21 (1994).      A discriminatory restriction on interstate

commerce “is virtually per se invalid.”     Id.   However, if we find “the

statute regulates evenhandedly to effectuate a legitimate local public

interest,” then “the extent of the burden that will be tolerated depends on

the nature of the local interest involved, and on whether it could be

promoted as well with a lesser impact on interstate activities.”      Iowa

Auto. Dealers Ass’n, 420 N.W.2d at 462–63.

      Section 476.53 permits rate-regulated utilities to obtain advance

ratemaking principles when building new facilities. Section 476.53 does

not discriminate based on a company’s residency.               Instead, it

discriminates based on whether a company is a rate-regulated utility.
      NextEra argues the Board’s application of section 476.53 has the

effect of favoring in-state economic interests because it allows Iowa

public utilities to get a benefit in the wholesale market that is

unavailable to entities that do not serve Iowa retail customers.        We

disagree.

      The Board’s decision to grant advance ratemaking principles to

MidAmerican does not affect NextEra or favor in-state economic

interests. The Board’s decision is entirely based on the fact MidAmerican

is a rate-regulated utility in Iowa.     The impact, or lack thereof, on
                                      30

NextEra would be the same if NextEra was located wholly within Iowa or

completely outside Iowa because NextEra is not a rate-regulated Iowa

utility.   Similarly, the Board’s decision does not affect the sale of

NextEra’s products based on whether they are sold in Iowa.

       NextEra contends there are striking similarities between the

Board’s decision and Alliance for Clean Coal v. Miller, 44 F.3d 591 (7th

Cir. 1995). NextEra’s reliance on Alliance for Clean Coal is misplaced. In

Alliance for Clean Coal, coal suppliers from western states sued the

Illinois Commerce Commission and challenged an Illinois statute that

encouraged Illinois electric utilities to continue to burn coal mined in

Illinois despite the availability of cleaner, out-of-state coal. 44 F.3d at

593–94.    The Illinois Coal Act encouraged the use of Illinois coal by

allowing Illinois utilities to pass along the added costs of such coal to

Illinois ratepayers.   Id.   This effectively made out-of-state coal a more

expensive option for Illinois utilities.    The Seventh Circuit Court of

Appeals concluded the statute violated the Commerce Clause because it

had “the same effect as a ‘tariff or customs duty’ ” placed on out-of-state

coal that would burden the flow of commerce across state lines. Id. at

595 (quoting W. Lynn Creamery, Inc. v. Healy, 512 U.S. 186, 194, 114 S.

Ct. 2205, 2212, 129 L. Ed. 2d 157, 167 (1994)).

       NextEra ignores the key difference between the statute at issue in

Alliance for Clean Coal and section 476.53. The Illinois statute effectively

discriminated against out-of-state producers by creating a tariff on out-

of-state coal. This tariff had the effect of “ ‘neutralizing the advantage

possessed by lower cost out-of-state producers.’ ” Id. Section 476.53 is

not a tariff, nor would it treat NextEra or its products differently based

on whether NextEra was located wholly inside or outside of Iowa.
                                    31

Therefore, section 476.53 does not have the effect of favoring Iowa

economic interests over non-Iowa economic interests.

      However, because it is possible that energy produced by Wind VII

will end up in the wholesale market, it is possible that the Board’s

decision to grant ratemaking principles pursuant to section 476.53 will

indirectly affect interstate commerce. As NextEra correctly points out,

this burden would be the potential presence of state-subsidized

electricity in the wholesale market.     It would be in direct competition

with non-state-subsidized electricity, produced by companies like

NextEra.   NextEra is also correct that advance ratemaking principles

allow MidAmerican to shift risk to its retail customers by guaranteeing

returns on equity even if the demand for electricity and the attached

price fail to meet MidAmerican’s projections.

      We find the burden on the wholesale market, if any, would be

minimal. Once completed, Wind VII will be able to produce up to 1001

megawatts of electricity.     MidAmerican’s director of environmental

programs, compliance, and permitting testified that “there are over

130,000 megawatts of electric generation capacity currently in the

market footprint of the MidWest Independent Transmission System

Operator, Inc. (MISO).”       MISO is the energy market in which

MidAmerican competes. The testimony revealed there are an additional

165,000 megawatts of generating capacity in the footprint of the PJM

Interconnection, Inc. L.L.C., which operates as a common market with

MISO.      The   testimony   further   revealed   MISO’s   annual   growth

requirements far exceeded the size of Wind VII. This means Wind VII, at

most, would account for 0.76 percent of MISO. If we add the 165,000-

megawatt capacity of the PJM, then Wind VII only accounts for 0.34
                                        32

percent of the market. Therefore, it seems any burden Wind VII might

have on these large interstate markets would be slight.

      The local benefits of Wind VII, on the other hand, would be

considerable. As the district court pointed out, “Wind VII would provide

MidAmerican’s retail customers with a clean, renewable power source

with no inherent fuel costs, and help insulate its retail customers from

spikes in fossil fuel costs.”     It is also reasonable to believe that

MidAmerican’s retail customers will use the electricity produced by Wind

VII because the wind farm will be located in Iowa.

      Therefore, section 476.53 does not directly regulate or discriminate

against interstate commerce, and it does not have the effect of favoring

in-state economic interests over out-of-state economic interests.         Even

though it may indirectly affect interstate commerce, any burden section

476.53 places on interstate commerce does not exceed the local benefits.

      IX. Disposition.

      We affirm the judgment of the district court affirming the judgment

of the Board because in this appeal we find (1) the Board properly

interpreted   and   applied   section    476.53,   (2)   substantial   evidence

supported the Board’s findings, (3) section 476.43 is not applicable to

this ratemaking proceeding, and (4) section 476.53 as applied to a rate-

regulated public utility that may compete in the wholesale energy market

does not violate the Equal Protection Clauses of the Iowa or United

States Constitutions or the Commerce Clause of the United States

Constitution.

      AFFIRMED.

      All justices concur except Mansfield, J., who concurs specially, and

Waterman and Zager, JJ., who take no part.
                                      33
                                 #10–2080, NextEra Energy Res. LLC v. IUB
MANSFIELD, Justice (concurring specially).

      I concur in the result only. This proceeding involves an effort by

MidAmerican Energy to have Iowa’s ratepayers shoulder the costs of a

new wind energy project even though MidAmerican does not forecast a

need for additional capacity until 2019.         The majority comments at

several points on the desirability of the project. Generally speaking, I feel

less qualified to reach these conclusions but more confident about the

Iowa Utilities Board’s authority to approve the project.

      I. Deference to the Iowa Utilities Board.

      The first question before us is the deference we are required to give

to the Board’s interpretations of section 476.53 of the Iowa Code.             I

believe the majority’s refusal to grant deference is flawed and contrary to

precedent.

      Historically, we have deferred to the Iowa Utilities Board’s

interpretation of the complex and technical laws that it administers. In

doing so, we have relied upon the legislature’s grants of rulemaking

authority to the Board.      See, e.g., Iowa Code §§ 476.2(1), 476.103(1)

(2009). Thus, in City of Coralville v. Iowa Utilities Board, we said that the

Board “has clearly been vested with authority to interpret the ‘rates and

services’ provision of section 476.1, and we may therefore overturn its

interpretation only if it is ‘irrational, illogical, or wholly unjustifiable.’ ”

750 N.W.2d 523, 527 (Iowa 2008) (quoting Iowa Code § 17A.19(10)(l)); see

also Evercom Sys., Inc. v. Iowa Utils. Bd., 805 N.W.2d 758, 762–63 (Iowa

2011) (stating that the utility board’s interpretation of a provision in

chapter 476 should only be reversed if it is “irrational, illogical, or wholly

unjustifiable”); Office of Consumer Advocate v. Iowa Utils. Bd., 744
N.W.2d 640, 643–44 (Iowa 2008) (same); AT&T Commc’ns of the Midwest,
                                       34

Inc. v. Iowa Utils. Bd., 687 N.W.2d 554, 561 (Iowa 2004) (same); Office of

Consumer Advocate v. Iowa Utils. Bd., 663 N.W.2d 873, 876 (Iowa 2003)

(stating “the board’s interpretation of the applicable statutes is entitled to

‘appropriate deference’ ” (citation omitted)).

      True, we held in Renda v. Iowa Civil Rights Commission that a

grant of rulemaking authority generally does not give an agency

interpretive authority over a term that “has an independent legal

definition,” such as “employee.” 784 N.W.2d 8, 14 (Iowa 2010). But I do

not believe we overturned our prior decisions requiring deference to IUB

legal interpretations within the Board’s area of expertise. Certainly we

did not say in Renda that we were overruling those cases.                To the

contrary,   in   Renda   we    cited   City   of   Coralville   with   approval,

acknowledging that the Board had been vested with authority to interpret

“provisions relating to the regulation of public utility rates and services.”

Id. (citing City of Coralville, 750 N.W.2d at 527).

      Furthermore, less than a year ago, and after Renda, we decided

Evercom Systems. There, the Board had instituted a civil penalty against

Evercom Systems for “cramming,” a “violation based on improper billing

for collect telephone calls.” Evercom Sys., 805 N.W.2d at 760. We first

had to determine the appropriate standard of review for the “Board’s

interpretation of the term ‘unauthorized change in service’ under Iowa

Code section 476.103, and the Board’s interpretation of the definition of

‘cramming’ as that term is defined in Iowa Administrative Code rule

199—22.23(1).” We explained:

      Section 476.103(3) requires the Board to “adopt rules
      prohibiting an unauthorized change in telecommunication
      service.” While this command from the legislature is not an
      explicit grant of the authority to interpret the term
      “unauthorized change in telecommunications service,” see
      Renda, 784 N.W.2d at 13, we have held that the rule making
                                      35
      requirement contained in section 476.103 “evidences a clear
      legislative intent to vest in the Board the interpretation of the
      unauthorized-change-in-service         provisions    in  section
      476.103.” Office of Consumer Advocate, 744 N.W.2d at 643.
      The term “unauthorized change in service” is a “substantive
      term within the special expertise of the agency” and,
      therefore, we will only reverse the agency’s interpretation of
      that term if it is irrational, illogical, or wholly unjustifiable.
      Renda, 784 N.W.2d at 14.

Id. at 762–63.

      Unfortunately, my colleagues in the majority forsake precedent

without discussing it.         Instead, the majority relies on dictionary

definitions of “govern” and “exercise” to conclude that section 476.2(1)

does not grant any interpretive authority to the Board at all. I question

the majority’s effort to “make a fortress out of the dictionary,” Cabell v.

Markham, 148 F.2d 737, 739 (2d Cir. 1945) (Hand, J.), and believe there

are multiple problems with the majority’s analysis.

      For one thing, the majority does not read section 476.2(1) in its

entirety. Just before the grant of rulemaking authority is a statement

that “[t]he board shall have broad general powers to effect the purposes

of this chapter.” Iowa Code § 476.2(1). If the Board has broad powers, it

is logical to defer to the Board’s legal interpretations of technical terms,

as we have done in the past.            The majority also disregards our

determination in City of Coralville that the Board had “clearly been vested

with authority” to interpret a term in section 476.1 and therefore its

interpretation might only be overturned if “irrational, illogical, or wholly

unjustifiable.” 750 N.W.2d at 527 (citing Iowa Code § 17A.19(10)(l)).

Although we did not expressly state where that authority came from, it

could only have come from section 476.2(1).

      Furthermore, even the majority concedes that its dictionary

definitions do not get it as far as it needs to go. Instead, after quoting

Webster’s,   the    majority    concludes   that   the   sentence   regarding
                                      36

rulemaking in section 476.2(1) is merely “ambiguous” as to the extent of

the Board’s authority, so it relies on the next sentence that makes the

Board “subject to the provisions of chapter 17A.”            See Iowa Code

§ 476.2(1). How this justifies the majority’s conclusion is a mystery to

me.     Obviously, the Board is subject to the provisions of the Iowa

Administrative Procedure Act. This totally begs the question, however, of

which provision of the Act—section 17A.19(10)(c) (no deference required)

or section 17A.19(10)(l) (deference required)—applies here.

        The majority also fails to take into account that the legal

requirements at issue—the “need” and “consideration of alternatives”

requirements of section 476.53—are technical matters as to which the

Board has more expertise than ourselves.          This is not a Renda-type

situation involving the interpretation of isolated terms that “have

specialized legal meaning and are widely used in [other] areas of law.”

Renda, 784 N.W.2d at 14.        The majority obscures this point by again

citing Webster’s for dictionary definitions of commonplace nonlegal words

like “consider,” “other,” “compare,” “feasible,” and “alternatives.” But as

before, this retreat into the fortress only gets it so far. Because section

476.53 combines these everyday words with “substantive term[s] within

the special expertise of the agency,” id., like “sources for long-term

electric supply,” I think we are required to defer to the Board’s

interpretations of these provisions taken as a whole, as we have done in

our prior utility cases. Iowa Code § 476.53(3).

        It is true the majority ultimately sustains the Board’s action in this

case.    However, its refusal to accord any deference to the Board’s
                                          37

interpretation of utility law is troubling and, if continued, will have

adverse implications in future cases. 2

      II. Whether the Project               Is   Needed      and    Other      Feasible
Alternatives Were Considered.
       The next question is whether the Wind VII project meets the

requirements of section 476.53(3)(c)(2). As noted by my colleagues, the

statute requires that the utility have “considered other sources for long-

term electric supply” and that the facility be “reasonable when compared

to other feasible alternative sources of supply.” Id. at (3)(c)(2). I agree

with   the    Board    that    this   section    “does    not   specifically    require

consideration of the ‘capacity need’ or ‘energy need’ . . . for a proposed

facility.” Yet it is implicit in the foregoing language that there be a need

for the facility.      At some point it would likely raise legal, if not

constitutional, problems if a utility built a facility simply to serve

nonretail customers while incorporating the costs of that facility into its

retail rate base. Having said that, I believe the Board has permissibly

interpreted the statute as allowing a broad consideration of the benefits

of the facility to retail customers to be taken into account in determining

need. Such benefits may include the allocation of lower-cost energy to
retail customers, the diversity of energy sources, and the avoidance of

potential environmental regulations associated with fossil fuels. In light

of this interpretation, I also believe that substantial evidence supports




        2Notwithstanding my colleagues’ statements about not deferring to the Board’s

legal interpretation of section 476.53, they may be according more deference than they
let on. For example, the majority says, “The Board correctly construed section 476.53
to allow it to consider compliance with future environmental regulations, fuel diversity,
the volatility of fuel prices, and the supply of less-expensive energy to consumers.”
(Emphasis added.) I agree that the Board may, but is not required to, consider these
factors in determining whether advance ratemaking principles are appropriate. I
support the deferential tone of this statement.
                                         38

the Board’s factual finding that “MidAmerican has established the need

for the facility and its benefits to retail customers.”

       I do not agree with the Board or the majority, however, that

“promot[ing] economic development” can be cited here as a justification

for the order granting advance ratemaking principles to Wind VII. The

Board and my colleagues do not explain how Wind VII promotes

economic development other than by the fact that MidAmerican will be

making a capital expenditure.         By this standard, virtually any capital

expenditure made by a utility (with the costs borne by the utility’s retail

customers) would meet the “need” requirement of section 476.53(3)(c)(2).

Notably, neither MidAmerican itself nor the Office of Consumer Advocate

cites the economic development justification in its briefing.

       Turning to the feasible alternatives issue, the majority appears to

conclude that section 476.53 imposes a procedural requirement only.

That is, MidAmerican only has to perform a comparison with other

energy sources, regardless of what the comparison may show. I disagree.

The statute not only requires MidAmerican to demonstrate that it “has

considered other sources for long-term electric supply,” it also requires

MidAmerican to demonstrate that the facility “is reasonable when

compared to other feasible alternatives.”          Iowa Code § 476.53(3)(c)(2)

(emphasis added). The latter is a substantive requirement. Under the

Board’s interpretation of this part of section 476.53, with which I agree

and to which I defer, the proposed facility must be a “reasonable option.”

I believe substantial evidence supports the Board’s finding that it is. 3

       III. Equal Protection.

       The equal protection issues here are quite simple.

       3I
        agree with the majority and the Board that section 476.43 does not apply here
because MidAmerican has met the statutorily required minimum of 105 megawatts.
                                      39

        Iowa law permits a regulated utility (MidAmerican) to build a wind

facility and include the costs of that facility in its rate base even though

an unregulated utility (NextEra) erecting the same facility would not have

the same privilege. See id. § 476.53. Yet NextEra appears to concede

that it would not be an equal protection violation if MidAmerican used

Wind VII only to supply its local retail customers. Rather, NextEra urges

that it violates equal protection if MidAmerican can also compete in the

wholesale market with NextEra. In that sense, NextEra is complaining

about equal treatment—i.e., the fact that both entities may sell wholesale

power—rather than unequal treatment. Notably absent from NextEra’s

briefing is any indication that it wishes to become a regulated utility in

Iowa.

        In any event, MidAmerican has obligations that NextEra does not

have. MidAmerican must serve customers within its service area, and its

rates are subject to regulation.    See id. §§ 476.3, 476.20, 476.22–.26.

The Board has also indicated that wholesale sales revenue from Wind VII

will be included in revenue sharing calculations for ratemaking purposes

through 2013, and thereafter, the Board has reserved the question of

how the wholesale sales revenue will be treated for ratemaking purposes.

Thus, even though both entities may compete in the wholesale market,

the legislature could still rationally conclude that the benefits of being a

regulated utility are compensated by the drawbacks. Functionally, the

constitutional question here is similar to what it was in City of Coralville.

In that case, the argument was made that some Coralville residents

would receive the benefits of MidAmerican’s undergrounding of power

lines   without   bearing   the   costs    because   they   were   not   within

MidAmerican’s service area. City of Coralville, 750 N.W.2d at 530. That

was alleged to be an equal protection violation. Without much difficulty,
                                     40

we concluded it was not.      See id. at 530–31.      This case presents an

arguably similar situation in that wholesale customers of Wind VII may

receive the benefits of the project without having to bear its capital costs

in their rate base.

      My    colleagues   conclude   that   granting    advance   ratemaking

principles for Wind VII will “aid in keeping the price of electricity low for

MidAmerican’s retail customers.”      I do not think it is necessary or

appropriate for us to draw this conclusion. I am not an economist, an

expert on finance, or a regulator of utilities. But I am confident that a

rational basis exists for the legislature’s determination that MidAmerican

can receive advance ratemaking principles for this project even though

some of the power will be sold on the wholesale market.          See King v.

State, __ N.W.2d __, (Iowa 2012) (applying the rational basis test).

      IV. Commerce Clause.

      The majority’s Commerce Clause discussion is unduly complicated

and, in part, incorrect. We do follow the United States Supreme Court’s

two-tiered approach to Commerce Clause cases:

             When a state statute directly regulates or
      discriminates against interstate commerce, or when its effect
      is to favor in-state economic interests over out-of-state
      interests, we have generally struck down the statute without
      further inquiry. When, however, a statute has only indirect
      effects on interstate commerce and regulates evenhandedly,
      we have examined whether the State’s interest is legitimate
      and whether the burden on interstate commerce clearly
      exceeds the local benefits.

Iowa Auto. Dealers Ass’n v. Iowa State Appeal Bd., 420 N.W.2d 460, 462

(Iowa 1988) (quoting Brown-Forman Distillers Corp. v. N.Y. State Liquor

Auth., 476 U.S. 573, 579, 106 S. Ct. 2080, 2084, 90 L. Ed. 2d 552, 559

(1986)).
                                    41

      Section 476.53 passes the first threshold because it does not

discriminate against out-of-state interests.   MidAmerican and NextEra

are treated differently not because one is an in-state company and the

other is not (indeed, MidAmerican’s ultimate parent is based in Omaha),

but because one is a regulated utility and the other is not. So far, I agree

with the majority.

      However, I believe the majority misapplies the second tier of the

analysis, which asks whether the statute unduly burdens interstate

commerce. The majority concludes that MidAmerican’s interstate sales

of power generated by Wind VII would be a “burden” on interstate

commerce but only a “slight” one, outweighed by the “considerable

benefits” to local consumers from Wind VII.

      Again, given my lack of expertise, I hesitate to predict that Wind VII

will be a boon for Iowans served by MidAmerican. But I think we need

not reach that question because the majority’s premise is mistaken. How

are increased sales in interstate commerce a “burden” on interstate

commerce at all?

      V. Conclusion.

      For the foregoing reasons, I concur in the result only.